IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                   January 2015 Term
                                                                    FILED

                                                                  May 22, 2015

                                      No. 14-0200
                released at 3:00 p.m.
                                                                  RORY L. PERRY II, CLERK
                                                                SUPREME COURT OF APPEALS
                                                                    OF WEST VIRGINIA



                              STATE OF WEST VIRGINIA,

                               Plaintiff Below, Respondent


                                           v.


                                    RICK BROCK,

                               Defendant Below, Petitioner




                     Appeal from the Circuit Court of Wood County

                       The Honorable Robert A. Waters, Judge

                             Criminal Action No. 13-F-144


                                      AFFIRMED



                                Submitted: April 21, 2015
                                  Filed: May 22, 2015

Eric K. Powell, Esq.                                   Patrick Morrisey, Esq.
Powell Law Office                                      Attorney General
Parkersburg, West Virginia                             Derek A. Knopp, Esq.
Attorney for the Petitioner                            Assistant Attorney General
                                                       Attorneys for the Respondent


CHIEF JUSTICE WORKMAN delivered the Opinion of the Court.
                                SYLLABUS BY THE COURT




               1.     “This Court’s standard of review concerning a motion to dismiss an

indictment is, generally, de novo.” Syl. Pt. 1, in part, State v. Grimes, 226 W. Va. 411, 701

S.E.2d 449 (2009).



               2.     “As a general rule, a refusal to give a requested instruction is reviewed

for an abuse of discretion.” Syl. Pt. 1, in part, State v. Hinkle, 200 W. Va. 280, 489 S.E.2d

257 (1996).



               3.     “A trial court’s refusal to give a requested instruction is reversible error

only if: (1) the instruction is a correct statement of the law; (2) it is not substantially covered

in the charge actually given to the jury; and (3) it concerns an important point in the trial so

that the failure to give it seriously impairs a defendant’s ability to effectively present a given

defense.” Syl. Pt. 11, State v. Derr, 192 W. Va. 165, 451 S.E.2d 731 (1994).



               4.     “When reviewing a ruling on a motion to suppress, an appellate court

should construe all facts in the light most favorable to the State, as it was the prevailing party

below. Because of the highly fact-specific nature of a motion to suppress, particular

deference is given to the findings of the circuit court because it had the opportunity to


                                                 i
observe the witnesses and to hear testimony on the issues. Therefore, the circuit court’s

factual findings are reviewed for clear error.” Syl. Pt. 1, State v. Lacy, 196 W. Va. 104, 468

S.E.2d 719 (1996).



              5.     “In contrast to a review of the circuit court’s factual findings, the

ultimate determination as to whether a search or seizure was reasonable under the Fourth

Amendment to the United States Constitution and Section 6 of Article III of the West

Virginia Constitution is a question of law that is reviewed de novo. Similarly, an appellate

court reviews de novo whether a search warrant was too broad. Thus, a circuit court’s denial

of a motion to suppress evidence will be affirmed unless it is unsupported by substantial

evidence, based on an erroneous interpretation of the law, or based on the entire record, it is

clear that a mistake has been made.” Syl. Pt. 2, State v. Lacy, 196 W. Va. 104, 468 S.E.2d

719 (1996).



              6.     Pursuant to the United States Supreme Court’s decision in Illinois v.

Caballes, 543 U.S. 405 (2005), as a general rule, a dog sniff of the outside of a vehicle

during a lawful traffic stop is not a search within the meaning of the Fourth Amendment to

the United States Constitution or article III, section 6 of the West Virginia Constitution.



              7.     Following the law established by the United States Supreme Court in


                                              ii
United States v. Rodriguez, 135 S.Ct. 1609 (2015), and Illinois v. Caballes, 543 U.S. 405

(2005), a police officer may not extend an otherwise-completed traffic stop, absent

reasonable suspicion, in order to conduct a dog sniff of the outside of a vehicle.



              8.     “The function of an appellate court when reviewing the sufficiency of

the evidence to support a criminal conviction is to examine the evidence admitted at trial to

determine whether such evidence, if believed, is sufficient to convince a reasonable person

of the defendant’s guilt beyond a reasonable doubt. Thus, the relevant inquiry is whether,

after viewing the evidence in the light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proved beyond a reasonable

doubt.” Syl. Pt. 1, State v. Guthrie, 194 W. Va. 657, 461 S.E.2d 163 (1995).



              9.     “A criminal defendant challenging the sufficiency of the evidence to

support a conviction takes on a heavy burden. An appellate court must review all the

evidence, whether direct or circumstantial, in the light most favorable to the prosecution and

must credit all inferences and credibility assessments that the jury might have drawn in favor

of the prosecution. The evidence need not be inconsistent with every conclusion save that

of guilt so long as the jury can find guilt beyond a reasonable doubt. Credibility

determinations are for a jury and not an appellate court. Finally, a jury verdict should be set

aside only when the record contains no evidence, regardless of how it is weighed, from which


                                              iii
the jury could find guilt beyond a reasonable doubt. To the extent that our prior cases are

inconsistent, they are expressly overruled.” Syl. Pt. 3, State v. Guthrie, 194 W. Va. 657, 461

S.E.2d 163 (1995).



              10.    “In order to sustain a conviction for violation of W. Va. Code §

60A-4-411 (2003), by assembling any chemicals or equipment for the purpose of

manufacturing methamphetamine, the State must prove beyond a reasonable doubt that the

defendant had actual or constructive possession over the chemicals and/or equipment. In

order to establish constructive possession where the defendant is present in a vehicle wherein

such materials are found, the State must prove beyond a reasonable doubt that the defendant

had knowledge of the presence of the chemicals and/or equipment to be used for the purposes

of manufacturing methamphetamine and that such items were subject to the defendant’s

dominion and control.” Syl. Pt. 6, State v. Cummings, 220 W. Va. 433, 647 S.E.2d 869

(2007).




                                             iv
Workman, Chief Justice:



               This case is before the Court upon the appeal of the Petitioner, Rick Brock,

from an order entered on February 20, 2014, sentencing him to serve two to ten years in the

West Virginia Penitentiary for operating or attempting to operate a clandestine drug

laboratory and one to five years for conspiracy to operate or attempt to operate a clandestine

drug laboratory following a jury conviction on both counts. The circuit court ordered the

sentences to be served concurrently, but then suspended both to allow the Petitioner to serve

a three-year period of probation. On appeal, the Petitioner argues that the trial court erred:

1) in denying his motion to dismiss as both counts one and two in the indictment each attempt

to charge the defendant with two crimes in violation of West Virginia Rule of Criminal

Procedure 8; 2) in failing to give the entirety of the Petitioner’s proposed instruction

numbered one; 3) in denying the Petitioner’s motion to suppress; 4) in determining that there

was sufficient evidence to uphold the convictions; and 5) in allowing expert testimony

concerning the dangers and explosiveness of a methamphetamine (also referred to as “meth”)

lab as the testimony was irrelevant and its probative value was substantially outweighed by

its prejudicial effect. Based upon our review of the parties’ briefs and oral arguments, the

appendix record, and all other matters submitted before the Court, we affirm the decision of

the circuit court.




                                              1

                         I. Factual and Procedural Background

              The Petitioner and his co-defendant, Terry Abbott, were indicted on July 18,

2013, for one count of operating or attempting to operate a clandestine drug laboratory (also

referred to as a “drug lab”) and one count of conspiracy to operate or attempt to operate a

clandestine drug laboratory.1 According to the evidence at trial, on April 27, 2013, Capt.

Woodyard of the Wood County Sheriff’s Department was working with a team of officers.2

Around 1:40 to 1:50 in the morning, Capt. Woodyard began to follow a car that he identified

as a Monte Carlo. The officer observed the vehicle travel left of center at least three times;

the driver also repeatedly tapped the brakes of the vehicle and caused the vehicle to go right


       1
        The Petitioner and Mr. Abbott were also tried together. Only the Petitioner’s appeal
of his conviction is the subject of the instant opinion.
       2
         During the suppression hearing, Capt. Woodyard testified that he was a part of a drug
enforcement team and he was performing surveillance, in an unmarked car, of a house where
controlled meth buys had been made. After 1:00 a.m., Capt. Woodyard saw a white Monte
Carlo pull up to the house he was watching and saw at least two passengers in the car. One
of the passengers exited the vehicle and entered the house. The vehicle stayed at the house
for fifteen to twenty minutes then left and returned within about thirty minutes. On the
second trip to the house, the vehicle again had two passengers. The officer was able to
identify one of the passengers as the co-defendant, Terry Abbott. Again, one person exited
the vehicle, went into the house and remained inside for about fifteen minutes. The
individual then left the house, returned to the vehicle and the vehicle then left a second time.

       Given the lack of any evidence regarding who was in the house or what was going on
inside the house on the morning of April 27, 2013, the trial court found the foregoing
testimony concerning events leading up to the vehicle stop inadmissible at trial.



                                               2

of the fog line.



                 Because Capt. Woodyard was in plain clothes and driving an unmarked car,

he called for a marked car “to make the traffic stop[,] ” after observing the erratic driving.

West Virginia State Police Trooper C.S. Jackson was working in conjunction with Capt.

Woodyard and responded to the call. Capt Woodyard testified that he continued to follow

the Monte Carlo until Trooper Jackson arrived. Capt. Woodyard testified that he observed

Trooper Jackson turn on his lights and pull over the car; Capt. Woodyard did not stop with

Trooper Jackson.



                 Trooper Jackson testified that Capt. Woodyard informed him about a potential

impaired driver and that the vehicle was a Monte Carlo. Trooper Jackson did not

independently observe any traffic violations. Trooper Jackson stopped the vehicle based

upon the information provided by Capt. Woodyard.3 The stop was videotaped. The

Petitioner was driving the vehicle, while the co-defendant Abbott was in the passenger seat.

The trooper asked for the vehicle registration and for the Petitioner’s license. The Petitioner

produced the registration, but could not produce an identification. The trooper asked the

Petitioner to step out of the vehicle. The Petitioner got into his wallet and produced a

license; however, it was a revoked Ohio driver’s license. Trooper Jackson testified that the


       3
           There was also another state trooper present at the traffic stop.

                                                 3

Petitioner “was acting real nervous. He was fidgety.”



               The Petitioner had borrowed the vehicle from the owner, Blossom Abbott, the

Petitioner’s girlfriend. The trooper asked if there was anything illegal in the car, to which

the Petitioner answered that he did not believe so. The trooper asked if he could search the

car and the Petitioner said no. About six minutes after the stop occurred, the trooper

requested a canine unit. At approximately twelve minutes and forty-eight seconds into the

video, an officer stated that he thought it may be an active drug lab.



               Trooper Jackson testified that the dog alerted him to the presence of drugs on

the front passenger-side door of the vehicle. Once the dog detected the presence of drugs,

Trooper Jackson opened the passenger door and began to search the vehicle. The trooper

stated that he first observed coffee filters and then a soda pop bottle in a blue insulated cooler

bag. The pop bottle had sediment in the bottom on the inside. Trooper Jackson testified

that “[w]hen I got closer, I then detected a chemical odor[,]” that he recognized as being

“indicative of a meth lab.” The trooper also “observed a vapor or cloud emitting from that

[referring to the bag] which raised extreme caution[,]” as the trooper explained “[i]t is highly

explosive if the pressure is exceeded.” Trooper Jackson referred to what he had found as

“a young pop clandestine laboratory or shake and bake.” The trooper also stated that he

found a syringe, a cold pack, additional coffee filters, including a used coffee filter with


                                                4

white powder residue, and ammonium nitrate.



               Alisha Neil, a forensic chemist with the West Virginia State Police Forensic

Laboratory, testified that four pieces of evidence were submitted to the West Virginia State

Police Laboratory for analysis. Only two of the four items tested positive for meth including

Item 1.1, which consisted of two plastic bags containing white and off-white powder in

chunks and coffee filters weighing approximately .12 grams. Evidence identified as Item

2.2, which was a powder residue, also tested positive for meth.



               The final witness for the State was Douglas E. Sturm, a police officer with the

City of Parkersburg Police Department and a certified instructor on methamphetamine

awareness and recognition, who testified as an expert. Officer Sturm testified regarding the

“one-bottle method” or “shake and bake method” of making meth. Officer Sturm reviewed

the photographs and evidence taken from the vehicle the Petitioner was in at the time of the

traffic stop. The officer testified that for “the chemical reaction, everything appears to be

there for this bottle. The chemical reaction has already taken place, but it was stopped for

one reason or another.” The officer later clarified during cross-examination that while the

reaction was stopped, “[i]t [referring to the chemical reaction] . . . [did] not appear to be done

to me.”




                                                5

              The Petitioner and his co-defendant, Terry Abbott, did not testify at trial.

Additionally, they did not present any evidence as part of their respective defenses.



              On December 12, 2013, following a two-day jury trial, the Petitioner was

convicted of operating or attempting to operate a clandestine drug laboratory and conspiracy

to operate or attempt to operate a clandestine drug laboratory. These convictions form the

basis for the instant appeal.



                                  II. Standard of Review

              The Petitioner has asserted several assignments of error involving various legal

principles and differing standards of review. Thus, we will address the applicable standard

of review within the discussion section regarding the assigned error.



                                      III. Discussion

                                    A. The Indictment

              The first issue concerns whether the trial court erred by denying the Petitioner’s

motion to dismiss the indictment. The Petitioner argues that he was improperly charged with

only two crimes – operating or attempting to operate a clandestine drug laboratory as one

count and conspiracy to operate or attempt to operate a clandestine laboratory as count two.

Instead, he maintains that operating a clandestine drug lab is a separate offense from the


                                              6

crime of attempting to operate a clandestine drug lab. Likewise, the Petitioner contends that

a conspiracy to operate a clandestine lab is a separate offense from a conspiracy to attempt

to operate a clandestine lab.



              As support for his argument, the Petitioner relies upon Rule 8 of the West

Virginia Rules of Criminal Procedure. Rule 8 requires separate counts for each offense as

follows:

                     (1) Permissive Joinder. – Two or more offenses may be
              charged in the same indictment or information in a separate
              count for each offense if the offenses charged, whether felonies
              or misdemeanors or both, are of the same or similar character.

                     (2) Mandatory Joinder. – If two or more offenses are
              known or should have been known by the exercise of due
              diligence to the attorney for the state at the time of the
              commencement of the prosecution and were committed within
              the same county having jurisdiction and venue of the offenses,
              all such offenses upon which the attorney for the state elects to
              proceed shall be prosecuted by separate counts in a single
              prosecution if they are based on the same act or transaction or
              on two or more acts or transactions connected together or
              constituting parts of a common scheme or plan, whether felonies
              or misdemeanors or both. Any offense required by this rule to
              be prosecuted by a separate count in a single prosecution cannot
              be subsequently prosecuted unless waived by the defendant.

(Emphasis added). Under the Petitioner’s theory, the indictment violates Rule 8 because

there should have been four counts – one for the charge of operating a clandestine lab; one

for attempting to operate a clandestine lab; one for conspiracy to operate a clandestine lab;

and, one for conspiracy to attempt to operate a clandestine lab. Instead, there were only two

                                             7

counts in the indictment.



                 “This Court’s standard of review concerning a motion to dismiss an indictment

is, generally, de novo.” Syl. Pt. 1, in part, State v. Grimes, 226 W. Va. 411, 701 S.E.2d 449

(2009). Under this standard of review, we examine the first issue before us.



                 The provisions of West Virginia Code § 60A-4-411 (2014) reveal that the

offense with which the Petitioner was charged was not “two or more offenses” as the

Petitioner maintains. Rather, a plain reading of the statute evinces that the Legislature set

out in West Virginia Code § 60A-4-411 a single crime. To that end, West Virginia Code §

60A-4-411(a) provides:

                        Any person who operates or attempts to operate a
                 clandestine drug laboratory4 is guilty of a felony and, upon
                 conviction, shall be confined in a state correctional facility for
                 not less than two years nor more than ten years or fined not less
                 than five thousand dollars nor more than twenty-five thousand


       4
           The statute also provides:

                          For purposes of this section, a ‘clandestine drug
                 laboratory’ means any property, real or personal, on or in which
                 a person assembles any chemicals or equipment or combination
                 thereof for the purpose of manufacturing methamphetamine,
                 methylenedioxymethamphetamine or lysergic acid diethylamide
                 in violation of the provisions of section four hundred one of this
                 article.

W. Va. Code § 60A-4-411(b).

                                                 8

               dollars, or both.

Id. (footnote added). The statute indicates that it is one offense that can be committed in two

ways – to operate or to attempt to operate. Thus, contrary to the Petitioner’s argument, the

statute sets forth a single offense, not two separate offenses.



               Moreover, the indictment in this case tracked the language of West Virginia

Code § 60A-4-411. As we have previously held,

                       [a]n indictment for a statutory offense is sufficient if, in
               charging the offense, it adopts and follows the language of the
               statute, or uses substantially equivalent language, and plainly
               informs the accused of the particular offense charged and
               enables the court to determine the statute on which the charge is
               founded.

Syl. Pt. 3, Pyles v. Boles, 148 W. Va. 465, 135 S.E.2d 692 (1964).


               Likewise, the conspiracy charge, which is contained in a separate count, is a

separate offense. This Court held in syllabus point three of State v. Burd, 187 W. Va. 415,

419 S.E.2d 676 (1991), that

                      ‘[i]n order for the State to prove a conspiracy under W.
               Va. Code, 61-10-31(1),5 it must show that the defendant agreed
               with others to commit an offense against the State and that some
               overt act was taken by a member of the conspiracy to effect the
               object of that conspiracy.’ Syl. Pt. 4, State v. Less, 170 W.Va.


       5
       West Virginia Code § 61-10-31 provides that “[i]t shall be unlawful for two or more
persons to conspire (1) to commit any offense against the State . . . if . . . one or more of such
persons does any act to effect the object of the conspiracy.”

                                                9

              259, 294 S.E.2d 62 (1981).

(Footnote added).



              Having examined the relevant law on this issue, we agree with the trial court’s

determination that the clandestine drug laboratory statute simply allows the crime to be

committed in two different ways, “but it is still one crime, and that’s the clear intent of the

legislature in using the language of operating or attempting to operate, so there is no violation

of Rule 8.” Consequently, there was no error in the circuit court’s denial of the Petitioner’s

motion to dismiss.



                                     B. The Instruction

              The next issue raised is whether the circuit court erred in failing to give the

entirety of the Petitioner’s proposed jury instruction numbered one,6 which concerned the


       6
         The instruction given by the trial court contained the first two paragraphs of the
Petitioner’s proposed instruction. See paragraphs one and three of the instruction given by
the trial court above. At issue are the following two paragraphs not given by the trial court:

                     Therefore, if the jury, and each member of the jury, has
              a reasonable doubt as to whether the Defendant, Rick Brock,
              had knowledge of the presence of the chemicals and/or
              equipment to be used for the purpose of manufacturing
              methamphetamine, you should find the Defendant, Rick Brock,
              not guilty of Operating or Attempting to Operate a Clandestine
              Drug Laboratory.
                     In addition, if the jury, and each member of the jury, has
                                                                                  (continued...)

                                               10

burden of proof for actual or constructive possession of a controlled substance. The circuit

court gave the following instruction, rather than the Petitioner’s proposed instruction:

                         In West Virginia mere physical presence on premises in
                 which a controlled substance is found does not give rise to a
                 presumption of possession of a controlled substance, but is
                 evidence to be considered along with other evidence
                 demonstrating conscious dominion over the controlled
                 substance.
                         A conviction should not be obtained by piling inference
                 upon inference. An inference is reasonable only if the
                 conclusion flows from logical and probabilistic reasoning. The
                 evidence supporting the conviction must be substantial and do
                 more than raise a suspicion of guilt. To prove constructive
                 possession when there is joint occupancy of a vehicle, the State
                 must present direct or circumstantial evidence to show some
                 connection or nexus individually linking the defendant to the
                 contraband. The State must present some evidence supporting
                 at least a plausible inference that the defendant had knowledge
                 of an access to the contraband.
                         In order to sustain a conviction for Operating or
                 Attempting to Operate a Clandestine Drug Laboratory by
                 assembling any chemicals or equipment for the purpose of
                 manufacturing methamphetamine, the State must prove beyond
                 a reasonable doubt that the defendant had actual or constructive
                 possession over the chemicals and/or equipment. In order to
                 establish constructive possession where the defendant is present
                 in a vehicle wherein such materials are found, the State must
                 prove beyond a reasonable doubt that the defendant had
                 knowledge of the presence of the chemicals and/or equipment
                 to be used for the purposes of manufacturing methamphetamine
                 and that such items were subject to the defendant’s dominion


       6
           (...continued)
                  a reasonable doubt as to whether the Defendant, Rick Brock,
                  exercised dominion and control over the chemicals and/or
                  equipment, then you should find the Defendant, Rick Brock, not
                  guilty. State v. Cummings, 647 S. E.2d 869 (W. Va. 2007).

                                               11

              and control.



              The Petitioner argues that it was error for the circuit court not to include the last

two paragraphs of his proposed instruction, which consisted of instructing the jury that if they

have a reasonable doubt as to whether the defendant had knowledge or exercised dominion

and control over the chemicals and/or equipment, then they should find him not guilty. The

Respondent argues that even though the Petitioner’s proposed instruction is “substantively

correct,” the trial court’s instructions fully covered the State’s burden to prove constructive

possession, as well as the burden to prove the case beyond a reasonable doubt.



              “As a general rule, a refusal to give a requested instruction is reviewed for an

abuse of discretion.” Syl. Pt. 1, in part, State v. Hinkle, 200 W. Va. 280, 489 S.E.2d 257

(1996).   Moreover, “[w]hen assessing whether the trial court properly exercised that

discretion, a reviewing court must examine the instructions as a whole to determine if they

sufficiently cover the issues in the case and focus on the facts presented by the evidence.” Id.

at 285, 489 S.E.2d at 262. We also held in syllabus point eleven of State v. Derr, 192 W. Va.

165, 451 S.E.2d 731 (1994), that

                     [a] trial court’s refusal to give a requested instruction is
              reversible error only if: (1) the instruction is a correct statement
              of the law; (2) it is not substantially covered in the charge
              actually given to the jury; and (3) it concerns an important point
              in the trial so that the failure to give it seriously impairs a
              defendant’s ability to effectively present a given defense.

                                               12

              When the jury instructions given by the trial court in the instant case are

examined in their entirety, the jury was properly instructed regarding the burden of proof

being on the State to prove guilt beyond a reasonable doubt in both the standard and

constructive possession instructions. The standard instructions also covered the law that the

defendant is presumed innocent and that the burden of proof never shifted to the defendant.

Consequently, the portion of the Petitioner’s proposed instruction that the trial court did not

include was cumulative and substantially covered by the instructions given to the jury.

Therefore, the trial court did not abuse its discretion in failing to give the entire proposed

instruction numbered one offered by the Petitioner.



                                   C. Motion to Suppress

              The next assigned error concerns whether the trial court erred in denying the

Petitioner’s motion to suppress.7 The Petitioner argued that the initial stop of the vehicle was

unlawful8 and pretextual, and that the police lacked probable cause to search the vehicle. The

       7
        The Petitioner sought to suppress all the items seized as a result of the search of the
vehicle the Petitioner was operating.
       8
        We note that even though the Petitioner assigned as error that the initial stop was
“unlawful,” the Petitioner failed to develop this aspect of the assigned error. The Petitioner
states that he “was stopped on a pretext for offenses not committed in the trooper’s
presence[,]” and “the initial stop of the vehicle was a mere pretext and was purportedly based
solely on Captain Woodyard’s observation of very minor traffic violations.” The Petitioner
does not elaborate on either statement with any law. Further, the Petitioner fails to address
                                                                                 (continued...)

                                              13

trial court denied the motion, finding that there was reasonable suspicion to stop the vehicle

and there was a reasonable delay for the drug-sniffing dog to arrive. The trial court also found

that once the dog detected the presence of drugs, there was probable cause to search it. The

Petitioner argues that the canine sniff constituted a search in and of itself that had to be


       8
        (...continued)
or refute in his reply brief the Respondent’s argument that the

              Petitioner, however, does not challenge the lawfulness of the
              initial stop, but argues on appeal that the actions of the
              subsequent dog sniff constituted a search for which there was no
              probable cause, and that law enforcement is not automatically
              entitled to delay a traffic stop for the purpose of bringing a dog
              to the traffic stop.

Finally, the Petitioner was willing to concede during oral argument that there was a lawful
stop based upon a reasonable articulable suspicion. See Syl. Pt 1, in part, State v. Stuart, 192
W. Va. 428, 452 S.E.2d 886 (1994) (“Police officers may stop a vehicle to investigate if they
have an articulable reasonable suspicion that the vehicle is subject to seizure or a person in
the vehicle has committed, is committing, or is about to commit a crime.”).

        The alleged unlawfulness of the initial stop therefore was neither discussed with any
specificity nor supported with any particular legal authority to substantiate the Petitioner’s
claim. As this Court has consistently held, “[a]lthough we liberally construe briefs in
determining issues presented for review, issues which are . . . mentioned only in passing but
are not supported with pertinent authority [ ] are not considered on appeal.” State v. LaRock,
196 W. Va. 294, 302, 470 S.E.2d 613, 621 (1996). See also Sale ex rel. Sale v. Goldman,
208 W. Va. 186, 199-200 n. 22, 539 S.E.2d 446, 459-60 n. 22 (2000) (deeming assignment
of error that “is terse and lacks any authority to support it” to have been waived); Tiernan v.
Charleston Area Med. Ctr., Inc., 203 W. Va. 135, 140 n. 10, 506 S.E.2d 578, 583 n. 10
(1998) (“Issues not raised on appeal or merely mentioned in passing are deemed waived.”
(citation omitted)); State v. Lilly, 194 W. Va. 595, 605 n. 16, 461 S.E.2d 101, 111 n. 16
(1995) (“[C]asual mention of an issue in a brief is cursory treatment insufficient to preserve
the issue on appeal.” (internal quotations and citation omitted)); Syl. Pt. 6, Addair v. Bryant,
168 W. Va. 306, 284 S.E.2d 374 (1981) (“Assignments of error that are not argued in the
briefs on appeal may be deemed by this Court to be waived.”).

                                               14

supported by probable cause. The Respondent maintains that the trial court properly found

probable cause existed to search the inside of the vehicle once dog indicated the presence of

drugs on the passenger-side door.



              The standard for review on a motion to suppress is set forth in syllabus points

one and two of State v. Lacy, 196 W. Va. 104, 468 S.E.2d 719 (1996) as follows:

                      When reviewing a ruling on a motion to suppress, an
              appellate court should construe all facts in the light most
              favorable to the State, as it was the prevailing party below.
              Because of the highly fact-specific nature of a motion to
              suppress, particular deference is given to the findings of the
              circuit court because it had the opportunity to observe the
              witnesses and to hear testimony on the issues. Therefore, the
              circuit court’s factual findings are reviewed for clear error.

                     In contrast to a review of the circuit court’s factual
              findings, the ultimate determination as to whether a search or
              seizure was reasonable under the Fourth Amendment to the
              United States Constitution and Section 6 of Article III of the
              West Virginia Constitution is a question of law that is reviewed
              de novo. Similarly, an appellate court reviews de novo whether
              a search warrant was too broad. Thus, a circuit court’s denial of
              a motion to suppress evidence will be affirmed unless it is
              unsupported by substantial evidence, based on an erroneous
              interpretation of the law, or based on the entire record, it is clear
              that a mistake has been made.


              The focus of the issue before the Court is whether the use of a drug-sniffing dog

constituted a search that must be supported by probable cause. We have not previously

addressed the use of drug-sniffing dogs in the context of a lawful traffic stop. The United


                                               15

States Supreme Court, however, considered this issue in Illinois v. Caballes, 543 U.S. 405

(2005).9 In Caballes, a state trooper stopped the defendant for speeding. A second trooper

also responded to the stop with a drug-sniffing dog. While the first trooper wrote the warning

ticket, the second trooper walked around the car with the dog. The dog alerted the officers

to the presence of drugs in the trunk of the car. The troopers searched the truck, found

marijuana and arrested the defendant. The entire incident lasted less than ten minutes. The

defendant was convicted of a narcotics offense. Id. at 406-07. On appeal to the Illinois

Supreme Court, that court reversed, concluding that because the dog sniff occurred “without

any ‘specific and articulable facts’ to suggest drug activity, the use of the dog ‘unjustifiably

enlarg[ed] the scope of a routine traffic stop into a drug investigation.’” Id. at 407 (quoting,

in part, People v. Caballes, 802 N.E.2d 202, 205 (Ill. 2003)). The case was then appealed to

the United States Supreme Court.



              The Supreme Court, in Caballes, framed the issue before it as “‘[w]hether the

Fourth Amendment10 requires reasonable, articulable suspicion to justify using a drug­

       9
       This Court did cite to Caballes favorably in State v. Rogers, No. 13-0496, 2014 WL
2683047, at *5(W. Va. Supreme Court, June 13, 2014) (memorandum decision)(finding that
“[o]nce dog alerted to drugs in the vehicle, this gave the police probable cause to believe that
there were in fact drugs.”).
       10
         Accord article III, section 6 of the West Virginia Constitution (“The rights of the
citizens to be secure in their houses, persons, papers and effects, against unreasonable
searches and seizures, shall not be violated. No warrant shall issue except upon probable
cause, supported by oath or affirmation, particularly describing the place to be searched, or
                                                                                (continued...)

                                               16

detection dog to sniff a vehicle during a legitimate traffic stop.’” Id. (footnote added). The

United States Supreme Court determined that “[a] dog sniff conducted during a concededly

lawful traffic stop that reveals no information other than the location of a substance that no

individual has any right to possess does not violate the Fourth Amendment.”11 Id. at 410; see

City of Indianapolis v. Edmond, 531 U.S. 32, 40 (2000) (recognizing that a canine sniff of an

automobile is not a search); see also United States v. Place, 462 U.S. 696, 706-07 (1983)

(holding that a canine sniff of luggage does not constitute a search).



              Other jurisdictions have adopted the law enunciated by the Supreme Court in

Caballes. See U. S. v. Branch, 537 F.3d 328, 335-36 (4th Cir. 2008) (“A canine sniff is also

constitutionally acceptable if performed within ‘the time reasonably required’ to issue a traffic

citation. Caballes, 543 U.S. at 407, 410, 125 S. Ct. 834. This is because a dog sniff is not a

search within the meaning of the Fourth Amendment, and it therefore requires no additional

justification. Id. at 408-09, 125 S.Ct. 834; see also United States v. Place, 462 U.S. 696, 707,


       10
        (...continued)
the person or thing to be seized.”).
       11
         The Petitioner relies upon Florida v. Jardines, 133 S.Ct. 1409 (2013), which
involved the use of a drug-sniffing dog on the front porch of a home to investigate an
unverified tip that marijuana was being grown inside the home. In Jardines, the United
States Supreme Court held that “[t]he government’s use of trained police dogs to investigate
the home and its immediate surroundings is a ‘search’ within the meaning of the Fourth
Amendment.” Id. at 1417-18. Because the instant case is not predicated upon any argument
that the police dog was being used to search a home or the immediate surroundings of the
home, the holding in Jardines is not applicable to the facts of this case.

                                               17

103 S.Ct. 2637, 77 L.Ed.2d 110 (1983)”); People v. Esparza, 272 P.3d 367, 370-71 (Colo.

2012) (“In light of the Supreme Court’s holding in Caballes, permitting a suspicionless dog

sniff of a lawfully detained vehicle, and our own reconciliation of the federal and state

constitutional provisions governing dog sniffs, the district court’s suppression order no longer

finds support in the provisions of the state constitution. Because the dog sniffs of the

defendant’s vehicle in these cases were neither a search cognizable under article II, section

7 of the Colorado Constitution [referring to the search and search provision] nor the fruit of

an unlawful search or seizure, the district court’s suppression order is reversed, and the case

is remanded for further proceedings.”); Shelton v State, 45 So.3d 1203,1209 (Miss. Ct. App.

2010) (stating that “‘[e]ven without reasonable, articulable suspicion, the performance of a

dog sniff of the outside of a vehicle by a trained canine during a routine, valid traffic stop is

not a violation of one’s Fourth Amendment rights against unreasonable searches and

seizures.’ Jaramillo v. State, 950 So.2d 1104, 1107 (Miss. Ct. App. 2007).”); Haas v. State,

172 S.W.3d 42, 51 (Tex. Ct. App. 2005) (relying upon Caballes in stating that “[e]ven in the

absence of reasonable suspicion, a sniff of the outside of a vehicle by a trained canine during

a routine, valid traffic stop is not a search within the meaning of the Fourth Amendment.”).12



              Like most other jurisdictions across the country, we now hold pursuant to the


       12
           But see People v. Devone, 931 N.E.2d 70, 74 (N.Y. 2010) (holding under the New
York Constitution that “a canine sniff of the exterior of an automobile constitutes a search
. . . .”).

                                               18

United States Supreme Court’s decision in Illinois v. Caballes, 543 U.S. 405 (2005), as a

general rule, a dog sniff of the outside of a vehicle during a lawful traffic stop is not a search

within the meaning of the Fourth Amendment to the United States Constitution or article III,

section 6 of the West Virginia Constitution. Consequently, the Petitioner’s argument that the

use of a drug-sniffing dog constituted a search in and of itself that had to be supported by

probable cause is without merit. The use of the drug-sniffing dog on the outside of the vehicle

during the lawful13 traffic stop was not a search requiring probable cause to effectuate.



                 Because the trial court determined that there was a “reasonable delay to obtain

the narcotic sniffing dog[,]” and in light of the recent decision of the United States Supreme

Court in United States v. Rodriguez, 135 S.Ct. 1609 (2015), we find it necessary to resolve

the issue of whether a law enforcement officer is entitled to delay a traffic stop in order to

bring in a drug-sniffing dog to sniff the outside of the vehicle. In Caballes, the Supreme

Court indicated that a traffic stop “that is justified solely by the interest in issuing a warning

ticket to the driver can become unlawful if it is prolonged beyond the time reasonably required

to complete that mission.” Id. at 407.



                 The United States Court of Appeals for the Fourth Circuit in Branch discussed

the time reasonably required for a routine traffic stop in terms that “[t]he maximum acceptable


       13
            See supra note eight.

                                                19

length of a routine traffic stop cannot be stated with mathematical precision. Instead, the

appropriate constitutional inquiry is whether the detention lasted longer than necessary, given

its purpose.” 537 F.3d at 335. As the Fourth Circuit noted:

                      Observing a traffic violation provides sufficient
              justification for a police officer to detain the offending vehicle for
              as long as it takes to perform the traditional incidents of a
              routine traffic stop. See, e.g., Caballes, 543 U.S. at 407, 125
              S.Ct. 834; Whren [ v. United States], 517 U.S. [806] at 810, 116
              S.Ct. 1769 [(1996)]; United States v. Foreman, 369 F.3d 776,
              781 (4th Cir. 2004). Thus, pursuant to such a stop, a police
              officer may “request a driver’s license and vehicle registration,
              run a computer check, and issue a citation.” Foreman, 369 F.3d
              at 781.

Branch, 537 F.3d at 335-36 (emphasis added). Further, “[t]he officer may also, ‘in the

interest of personal safety,’ request that the passengers in the vehicle provide identification,

at least so long as the request does not prolong the seizure. United States v. Soriano-Jarquin,

492 F.3d 495, 500-01 (4th Cir. 2007).” United States v. Vaughan, 700 F.3d 705, 710 (4th Cir.

2012). The officer also may “‘as a matter of course order the driver14 of a lawfully stopped

car to exit his vehicle.’” Id. (quoting Maryland v. Wilson, 519 U.S. at 410 (citing

Pennslyvania v. Mimms, 434 U.S. 1906 (1977)(per curiam)) (footnote added).



              On the day the case sub judice was argued before this Court, the United States

Supreme Court issued its decision in Rodriguez, wherein it revisited Caballes and the


       14
          Because the justification for having the driver exit a vehicle is grounded in officer
safety, it extends to passengers. See Wilson, 519 U.S. at 414-15.

                                               20

reasonableness of prolonging a lawful traffic stop in order to conduct a dog-sniff of a vehicle.

In Rodriguez, a K-9 officer stopped the defendant and his passenger for driving on a highway

shoulder, which was a violation of Nebraska law. Rodriguez, 135 S.Ct. at 1612. The officer

asked for the defendant’s license, registration, and proof of insurance. The officer also

completed a records check on the passenger and called for a second officer. The officer wrote

the defendant a warning. He then gave the warning to the defendant, explained it to him, and

returned the documents to the defendant and his passenger. Id. at 1613.



               Despite the completion of issuing the warning, the officer did not consider the

defendant free to leave. After giving the warning to the defendant, the officer asked the

defendant if he could walk his dog around the defendant’s vehicle. The defendant said no and

then the officer instructed the defendant to turn off the ignition to his truck, exit the truck and

stand in front of the officer’s car while he waited for the second officer. Id. The second

officer arrived and took his dog and walked around the truck two times. During the second

pass, the dog alerted the officers to the presence of drugs. A search of the vehicle revealed

a large bag of meth. Id.



               The defendant in Rodriguez was indicted on federal charges. He moved to

suppress the evidence seized on the ground that the officer had prolonged the traffic stop

without reasonable suspicion in order to conduct the drug sniff. Id. The Magistrate Judge,


                                                21

District Court and the United States Court of Appeals for Eighth Circuit upheld the search and

denied the motion to suppress, determining that “the extension of the stop by ‘seven to eight

minutes’ for the dog sniff was only ‘a de minimis intrusion’” of the defendant’s personal

liberty. Id. (quoting, in part, U. S. v. Rodriguez, 741 F.3d 905, 907 (8th Cir. 2014)).



              The United States Supreme Court granted certiorari “to resolve a division

among lower courts on the question whether police routinely may extend an otherwise-

completed traffic stop, absent reasonable suspicion, in order to conduct a dog sniff.”

Rodriguez, 135 S.Ct. at 1614. Relying, in part, on its prior decision in Caballes, the Supreme

Court found that “[i]f an officer can complete traffic-based inquiries expeditiously, then that

is the amount of ‘time reasonably required to complete [the stop’s] mission.’ As we said in

Caballes and reiterate today, a traffic stop ‘prolonged beyond’ that point is ‘unlawful.’” Id.

at 1616 (quoting, in part, Caballes, 543 U. S. at 407). Thus, the Supreme Court framed the

“critical” question as “not whether the dog sniff occurs before or after the officer issues a

ticket . . . but whether conducting the sniff ‘prolongs’ – i.e., adds time to – ‘the stop[.]’” Id.

The Supreme Court vacated the judgment of the Eighth Circuit and remanded the case for

further proceedings consistent with the opinion in light of the fact that the Eighth Circuit had

left unresolved the issue of “whether reasonable suspicion of criminal activity justified

detaining Rodriguez beyond completion of the traffic infraction investigation[.]” Id. at 1616­

17.


                                               22

               Therefore, following the law established by the United States Supreme Court

in United States v. Rodriguez, 135 S.Ct. 1609 (2015), and Illinois v. Caballes, 543 U.S. 405

(2005), a police officer may not extend an otherwise-completed traffic stop, absent reasonable

suspicion, in order to conduct a dog sniff of the outside of a vehicle. As the Supreme Court

opined “[i]f an officer can complete traffic-based inquiries expeditiously, then that is the

amount of ‘time reasonably required to complete [the stop’s] mission.’” Id. (quoting, in part,

Caballes, 543 U.S. at 407).



               In examining the facts now before us we are led to the inevitable conclusion that

the state trooper conducting the lawful traffic stop of the Petitioner’s vehicle did not

unreasonably extend that stop beyond its completion in order to conduct a dog-sniff of the

outside of the vehicle. Rather, a review of the evidence submitted at the suppression hearing

in this case, including the videotape of the traffic stop, establishes that the lawful stop for

suspicion of impaired driving was never completed due to the Petitioner’s nervousness and

being fidgety, in addition to the Petitioner’s inability to provide an identification, all of which

culminated in the Petitioner being asked to exit his vehicle. This series of events caused the

trooper to inquire as to whether there was anything illegal in the vehicle and the trooper

requesting a canine unit. The dog then alerted the officers to the presence of drugs on the




                                                23

passenger side of the vehicle.15 Because the evidence fails to show that the mission of the

lawful traffic stop was completed at the time the dog sniff of the vehicle occurred,16 we find

that there was no violation of the Petitioner’s rights against unreasonable searches and seizure;

the trial court properly denied the motion to suppress the evidence seized from the vehicle.



                               D. Sufficiency of the Evidence

              The Petitioner next argues that there was insufficient evidence introduced at trial

to sustain his conviction.17 Specifically, the Petitioner posits that this case is similar to that

of State v. Cummings, 220 W. Va. 433, 647 S.E.2d 869 (2007), in which the Court found that

there was a lack of evidence introduced to prove that the defendant had constructive



       15
         Even though the length of the detention does not answer the inquiry of whether it
was reasonable under the Caballes and Rodriguez standard, this whole series of events
transpired in under thirteen minutes.
       16
        Due to the fact that the mission of the lawful traffic stop was not completed at the
time of the dog sniff, we agree with the circuit court’s determination that there was no
unreasonable delay in obtaining the canine unit.
       17
         In order to be convicted of operating or attempting to operate a clandestine drug lab,
the jury had to find beyond a reasonable doubt that the Petitioner did unlawfully,
intentionally and feloniously operate or attempt to operate a clandestine drug laboratory by
assembling chemicals and/or equipment for the purpose of manufacturing methamphetamine,
a schedule II non-narcotic controlled substance. See W. Va. Code § 60A-4-411. Likewise,
to be convicted of conspiracy, the jury had to find that the Petitioner did unlawfully and
intentionally conspire with his co-defendant, Terry Abbott, to commit the offense of
operating or attempting to operate a clandestine drug laboratory and that one or both of the
two co-defendants committed some overt act in furtherance of the conspiracy. See Burd, 187
W. Va. at 415, 419 S.E.2d at 676, Syl. Pt. 3.


                                               24

possession of chemicals to be used for the production of the meth or that the defendant

exercised control over the chemicals. Conversely, the Respondent maintains that there was

sufficient evidence to support the Petitioner’s conviction.



              We use the following standard of review in challenges to the sufficiency of the

evidence to support a conviction:

                      The function of an appellate court when reviewing the
              sufficiency of the evidence to support a criminal conviction is to
              examine the evidence admitted at trial to determine whether such
              evidence, if believed, is sufficient to convince a reasonable
              person of the defendant’s guilt beyond a reasonable doubt. Thus,
              the relevant inquiry is whether, after viewing the evidence in the
              light most favorable to the prosecution, any rational trier of fact
              could have found the essential elements of the crime proved
              beyond a reasonable doubt.

Syl. Pt. 1, State v. Guthrie, 194 W. Va. 657, 461 S.E.2d 163 (1995). Further, we have held

that:

                     A criminal defendant challenging the sufficiency of the
              evidence to support a conviction takes on a heavy burden. An
              appellate court must review all the evidence, whether direct or
              circumstantial, in the light most favorable to the prosecution and
              must credit all inferences and credibility assessments that the jury
              might have drawn in favor of the prosecution. The evidence need
              not be inconsistent with every conclusion save that of guilt so
              long as the jury can find guilt beyond a reasonable doubt.
              Credibility determinations are for a jury and not an appellate
              court. Finally, a jury verdict should be set aside only when the
              record contains no evidence, regardless of how it is weighed,
              from which the jury could find guilt beyond a reasonable doubt.
              To the extent that our prior cases are inconsistent, they are
              expressly overruled.

                                              25

Id. at 663, 461 S.E.2d at 169, Syl. Pt. 3.



              While the Petitioner’s relies upon the Cummings decision, that case is factually

distinguishable from the instant matter. In Cummings, a police officer stopped a vehicle for

speeding that the defendant was driving. The defendant was not the owner. Further, there

were two passengers in the vehicle; one in the front and one in the back. While patting down

the defendant for the officer’s safety and finding two bags of what appeared to be

methamphetamine and three hydrocodone pills, the officer also noticed six boxes of cold

medicine containing pseudoephedrine in a yellow Dollar General bag sitting on the rear

floorboard of the car directly behind the driver’s seat. Upon a further search of the car, the

officer found a white bag containing six boxes of matches, each box containing fifty

individual match packets, and two bags of ten syringes each on the rear floorboard behind the

passenger seat. 220 W. Va. at 436-37, 647 S.E.2d at 872-73. The defendant was charged and

convicted of attempting to operate a clandestine drug lab and conspiracy to operate a

clandestine drug lab. Id. at 437, 647 S.E.2d at 873.



              On appeal, the Court reversed both convictions. The Court’s reversal was based

upon the insufficiency of the evidence introduced by the State to support its theory that the

defendant, as the driver of the vehicle, was in constructive possession of the cold medicine

and matches. Id. at 440, 647 S.E.2d at 876. In resolving the issue, the Court held in syllabus


                                             26

point six:

                    In order to sustain a conviction for violation of W. Va.
              Code § 60A-4-411 (2003), by assembling any chemicals or
              equipment for the purpose of manufacturing methamphetamine,
              the State must prove beyond a reasonable doubt that the
              defendant had actual or constructive possession over the
              chemicals and/or equipment. In order to establish constructive
              possession where the defendant is present in a vehicle wherein
              such materials are found, the State must prove beyond a
              reasonable doubt that the defendant had knowledge of the
              presence of the chemicals and/or equipment to be used for the
              purposes of manufacturing methamphetamine and that such items
              were subject to the defendant’s dominion and control.

Id. at 435, 647 S.E.2d at 871, Syl. Pt. 6.



              In Cummings, the Court found that the there was no forensic evidence, such as

fingerprints, on the cold medicine or matches, no evidence that defendant had purchased

items, and no evidence that the defendant was aware that the items were in the car. Id. at 440­

41, 647 S.E.2d at 876-77. Thus, the Court determined that “[t]here was simply no evidence

to support an inference or actual or constructive possession. Absent a finding of actual or

constructive possession, a finding that the Appellant was assembling the materials for the

purpose of manufacturing methamphetamine is therefore not plausible.” Id. at 441, 647

S.E.2d at 877.



              In the instant case, unlike the facts in Cummings, the evidence offered at trial

showed that a canine unit alerted the officers to the presence of drugs on the front passenger’s

                                              27

side of a car in which the Petitioner was driving and his co-defendant was a passenger. Inside

the vehicle, the state trooper, who was trained in handling methamphetamine, observed what

he termed as a “young pop clandestine laboratory or shake and bake.” The trooper testified

that he detected not only a chemical odor indicative of a meth lab, but also he observed a

vapor or cloud emitting from a bag. Additionally, Alisha Neal, a forensic chemist with the

West Virginia State Police Forensic Laboratory, testified that some of the items submitted to

the lab tested positive for methamphetamine. The discovery of an active meth lab emitting

both vapor and a chemical odor in the front seat of the car where both the Petitioner and co­

defendant were is much different that than ingredients being located in a bag in the back seat

of the car. See Cummings, 220 W. Va. at 440-41, 647 S.E.2d at 876-77. We find that the

evidence was sufficient beyond a reasonable doubt for the jury to find that the Petitioner “had

knowledge of the presence of the chemicals and/or equipment to be used for the purposes of

manufacturing methamphetamine and that such items were subject to the defendant’s

dominion and control.” Id. at 435, 647 S.E.2d at 871, Syl. Pt. 6. The evidence also supports

the conclusion that the Petitioner conspired with his co-defendant to produce the meth.

Consequently, no error was committed by the trial court regarding this issue.18


       18
         We summarily reject the Petitioner’s argument that the trial court erred in allowing
Officer Sturm of the Parkersburg Police Department to testify regarding the shake and bake
method of making meth. The Petitioner contends that the testimony was irrelevant and was
more prejudicial than probative. “A trial court’s evidentiary rulings, as well as its application
of the Rules of Evidence, are reviewed for an abuse of discretion.” State v. Blake, 197 W. Va.
700, 705, 478 S.E.2d 550, 555 (1996) (citation omitted). The officer’s testimony regarding
                                                                                    (continued...)

                                               28

                                      IV. Conclusion

              Based upon the foregoing, we affirm the trial court’s decision.



                                                                                    Affirmed.




       18
         (...continued)
the processes used in the shake and bake method, as well as the state of the clandestine lab
found by the state trooper met the relevancy threshold under Rule 401 of the West Virginia
Rules of Evidence as the evidence had the “tendency to make a fact more . . . probable than
it would be without the evidence; and []the fact is of consequence in determining the action.”
Further, the probative value of the testimony was not “substantially outweighed” by any
danger of “unfair prejudice” to the Petitioner. W. Va. R. Evid. 403. Consequently, the trial
court did not abuse its discretion in allowing Officer Sturm’s testimony.

                                              29